                    Case 18-12808-KG            Doc 305        Filed 06/03/19         Page 1 of 5



                          IN THE UNITED STATES BANKRUPTCY COURT

                                   FOR THE DISTRICT OF DELAWARE

                                                                    )
    In re:                                                          )   Chapter 11
                                                                    )
    WHITE EAGLE ASSET PORTFOLIO, LP, et al.,1                       )   Case No. 18-12808 (KG)
                                                                    )   (Jointly Administered)
                                                                    )
                                      Debtors.                      )
                                                                    )

                     NOTICE OF AGENDA OF MATTERS SCHEDULED
                FOR HEARING ON JUNE 5, 2019 AT 9:30 A.M. (EASTERN TIME)

    THE TIME OF THE HEARING WAS CHANGED FROM 4:00 P.M. (EASTERN TIME)
      TO 9:30 A.M. (EASTERN TIME) WITH THE PERMISSION OF THE COURT.

       The hearing will be held at the United States Bankruptcy Court for the District of
    Delaware, 824 Market Street, 6th Floor, Courtroom No. 3, Wilmington, Delaware 19801.

              Any party participating telephonically should make arrangements through
                 CourtCall by telephone (866-582-6878) or facsimile (866-533-2946),
                  no later than 12:00 p.m., one (1) business day before the hearing.

UNCONTESTED MATTERS

1.           Bar Date Motion – Debtors’ Motion for an Order (I) Establishing Bar Dates for Filing
             Proofs of Claim and (II) Approving the Form and Manner of Notice Thereof [Filed:
             5/22/19] (Docket No. 272).

             Response Deadline:      May 29, 2019 at 4:00 p.m. Eastern Time.

             Responses Received: Informal comments from the Lender Parties and the Office of the
             United States Trustee (the “UST”).

             Related Documents: None as of the date hereof.




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number include: White Eagle Asset Portfolio, LP (0691); White Eagle General Partner, LLC (8312); and
Lamington Road Designated Activity Company (7738). The location of the Debtors’ service address in these
chapter 11 cases is 5355 Town Center Road, Suite 701, Boca Raton, FL 33486.



DOCS_DE:223967.2 93856/003
                 Case 18-12808-KG      Doc 305      Filed 06/03/19   Page 2 of 5



        Status: The Debtors have resolved the UST’s and Lender Parties’ informal comments
        and intend to submit a revised proposed order under certification of counsel. No hearing
        is necessary unless requested by the Court.

2.      9019 Motion with Lincoln Benefit Life Company – Motion of the Debtors Pursuant to
        Sections 105(a) and 363(b) of the Bankruptcy Code and Bankruptcy Rule 9019 for Order
        Approving Settlement Between Debtor White Eagle Asset Portfolio, LP, Emergent
        Capital, Inc., and Lincoln Benefit Life Company [Filed: 5/23/19] (Docket No. 275).

        Response Deadline:     June 3, 2019 at 4:00 p.m. Eastern Time.

        Responses Received: Informal comments from the Lender Parties.

        Related Documents:

        a)       Motion of the Debtors to Shorten Notice Period and Schedule Expedited Hearing
                 on Motion of the Debtors Pursuant to Sections 105(a) and 363(b) of the
                 Bankruptcy Code and Bankruptcy Rule 9019 for Order Approving Settlement
                 Between Debtor White Eagle Asset Portfolio, LP, Emergent Capital, Inc., and
                 Lincoln Benefit Life Company [Filed: 5/23/19] (Docket No. 276).

        b)       [Signed] Order Granting Motion of the Debtors to Shorten Notice Period and
                 Schedule Expedited Hearing on Motion of the Debtors Pursuant to Sections
                 105(a) and 363(b) of the Bankruptcy Code and Bankruptcy Rule 9019 for Order
                 Approving Settlement Between Debtor White Eagle Asset Portfolio, LP,
                 Emergent Capital, Inc., and Lincoln Benefit Life Company [Filed: 5/28/19]
                 (Docket No. 289).

        c)       Notice of Hearing on Motion of the Debtors Pursuant to Sections 105(a) and
                 363(b) of the Bankruptcy Code and Bankruptcy Rule 9019 for Order Approving
                 Settlement Between Debtor White Eagle Asset Portfolio, LP, Emergent Capital,
                 Inc., and Lincoln Benefit Life Company [Filed: 5/29/19] (Docket No. 292).

        Status: The Debtors have resolved the Lender Parties’ informal comments and intend to
        submit a revised proposed order under certification of counsel. The revised proposed
        order is being reviewed by the UST. No hearing is necessary unless requested by the
        Court.

3.      Amended Disclosure Statement – Amended Disclosure Statement for Debtors’ Joint
        Chapter 11 Plan of Reorganization [Filed: 5/24/19] (Docket No. 283).

        Response Deadline:     June 3, 2019 at 4:00 p.m. Eastern Time.

        Responses Received: None as of the date hereof.




                                                2
DOCS_DE:223967.2 93856/003
                 Case 18-12808-KG        Doc 305      Filed 06/03/19    Page 3 of 5



        Related Documents:

        a)       Disclosure Statement for Debtors’ Joint Chapter 11 Plan of Reorganization [Filed:
                 3/13/19] (Docket No. 166).

        b)       Debtors’ Joint Chapter 11 Plan of Reorganization [Filed: 3/13/19] (Docket No.
                 165).

        c)       Amended Debtors’ Joint Chapter 11 Plan of Reorganization [Filed: 5/24/19]
                 (Docket No. 282).

        d)       Combined Notice of Hearing on (I) Proposed Settlement Between Debtors,
                 Certain Non-Debtor Affiliates, and Lender Parties, (II) Disclosure Statement for
                 Debtors’ Joint Chapter 11 Plan of Reorganization, as Amended, (III) Debtors’
                 Joint Chapter 11 Plan of Reorganization, as Amended, and (IV) Proposed
                 Postpetition Credit Facility [Filed: 5/8/19] (Docket No. 248).

        e)       [Signed] Order (I) Scheduling Hearings on (A) Adequacy of Disclosure
                 Statement, (B) Confirmation of Plan of Reorganization, and (C) Assumption of
                 Executory Contracts; (II) Fixing the Deadlines to Object to Disclosure Statement,
                 Plan, and Proposed Assumption of Executory Contracts; (III) Approving Form
                 and Manner of Notice of Hearing and Objection Deadlines; and (IV) Granting
                 Related Relief [Filed: 5/20/19] (Docket No. 268).

        f)       Notice of Filing of (I) Settlement Agreement Between Debtors, Certain Non-
                 Debtor Affiliates, and Lender Parties; (II) Proposed Order Approving Settlement
                 Agreement; (III) Proposed Order Approving Disclosure Statement for Debtors’
                 Amended Joint Chapter 11 Plan of Reorganization; and (IV) Proposed Order
                 Granting Voluntary Dismissal of Adversary Proceeding [Filed: 5/24/19] (Docket
                 No. 284).

        g)       Notice of Hearing on (I) Disclosure Statement for Debtors’ Joint Chapter 11 Plan
                 of Reorganization, (II) Debtors’ Joint Chapter 11 Plan of Reorganization, and (III)
                 Assumption of Executory Contracts by the Debtors [Filed: 5/24/19] (Docket No.
                 285).

        Status: This matter will go forward. The Debtors have negotiated a revised proposed
        order approving the Disclosure Statement with the UST and Lender Parties and anticipate
        it will be filed under certification of counsel prior to the hearing.

CONTESTED MATTERS

4.      9019 Motion with Lenders – Motion of the Debtors Pursuant to Sections 105(a) and
        363(b) of the Bankruptcy Code and Bankruptcy Rule 9019 for Order Approving
        Settlement Between Debtors, Certain Non-Debtor Affiliates, and Lender Parties [Filed:
        5/15/19] (Docket No. 253).



                                                  3
DOCS_DE:223967.2 93856/003
                 Case 18-12808-KG       Doc 305      Filed 06/03/19   Page 4 of 5



        Response Deadline:     June 3, 2019 at 4:00 p.m. Eastern Time.

        Responses Received: The UST intends to file an objection prior to the response deadline.

        Related Documents:

        a)       Notice of Settlement Term Sheet [Filed: 5/7/19] (Docket No. 242).

        b)       Motion of the Debtors to Shorten Notice Period and Schedule Expedited Hearing
                 on Motion of the Debtors Pursuant to Sections 105(a) and 363(b) of the
                 Bankruptcy Code and Bankruptcy Rule 9019 for Order Approving Settlement
                 Between Debtors, Certain Non-Debtor Affiliates, and Lender Parties [Filed:
                 5/15/19] (Docket No. 254).

        c)       [Signed] Order Granting Motion of the Debtors to Shorten Notice Period and
                 Schedule Expedited Hearing with Respect to Motion of the Debtors Pursuant to
                 Sections 105(a) and 363(b) of the Bankruptcy Code and Bankruptcy Rule 9019
                 for Order Approving Settlement Between Debtors, Certain Non-Debtor Affiliates,
                 and Lender Parties [Filed: 5/20/19] (Docket No. 266).

        d)       Notice of Hearing on Motion of the Debtors Pursuant to Sections 105(a) and
                 363(b) of the Bankruptcy Code and Bankruptcy Rule 9019 for Order Approving
                 Settlement Between Debtors, Certain Non-Debtor Affiliates, and Lender Parties
                 [Filed: 5/20/19] (Docket No. 269).

        e)       Notice of Filing of (I) Settlement Agreement Between Debtors, Certain Non-
                 Debtor Affiliates, and Lender Parties; (II) Proposed Order Approving Settlement
                 Agreement; (III) Proposed Order Approving Disclosure Statement for Debtors’
                 Amended Joint Chapter 11 Plan of Reorganization; and (IV) Proposed Order
                 Granting Voluntary Dismissal of Adversary Proceeding [Filed: 5/24/19] (Docket
                 No. 284).

        f)       Notice of Filing of Exhibits to Settlement Agreement Between Debtors, Certain
                 Non-Debtor Affiliates, and Lender Parties [Filed: 5/31/19] (Docket No. 304).

        Status: This matter will go forward. The Debtors anticipate that the UST will file an
        objection prior to the response deadline.

5.      DIP Motion – Motion of Debtors for Entry of Order (A) Authorizing the Debtors to
        Obtain Senior Secured Postpetition Financing, (B) Authorizing Postpetition Use of Cash
        Collateral, (C) Granting Adequate Protection to Prepetition Secured Parties, and (D)
        Granting Related Relief [Filed: 5/22/19] (Docket No. 274).

        Response Deadline: May 29, 2019 at 4:00 p.m. Eastern Time. Extended to May 30,
        2019 at 4:00 p.m. Eastern Time for the United States Trustee.




                                                 4
DOCS_DE:223967.2 93856/003
                 Case 18-12808-KG       Doc 305      Filed 06/03/19    Page 5 of 5



        Responses Received:

        a)       Limited Objection and Reservation of Rights of the United States Trustee to the
                 Motion of the Debtors for Entry of Order (A) Authorizing the Debtors to Obtain
                 Senior Secured Postpetition Financing, (B) Authorizing Postpetition Use of Cash
                 Collateral, (C) Granting Adequate Protection to Prepetition Secured Parties, and
                 (D) Granting Related Relief [Filed: 5/30/19] (Docket No. 297).

        Related Documents:

        a)       Notice of Filing of DIP Budget in Support of Motion of Debtors for Entry of
                 Order (A) Authorizing the Debtors to Obtain Senior Secured Postpetition
                 Financing, (B) Authorizing Postpetition Use of Cash Collateral, (C) Granting
                 Adequate Protection to Prepetition Secured Parties, and (D) Granting Related
                 Relief [Filed: 5/28/19] (Docket No. 291).

        b)       Declaration of Miriam Martinez in Support of Motion of Debtors for Entry of
                 Order (A) Authorizing the Debtors to Obtain Senior Secured Postpetition
                 Financing, (B) Authorizing Postpetition Use of Cash Collateral, (C) Granting
                 Adequate Protection to Prepetition Secured Parties, and (D) Granting Related
                 Relief [Filed: 5/31/19] (Docket No. 303).

        Status: This matter will go forward.


 Dated: June 3, 2019                             PACHULSKI STANG ZIEHL & JONES LLP

                                                 /s/ Colin R. Robinson
                                                 Richard M. Pachulski (CA Bar No. 62337)
                                                 Ira D. Kharasch (CA Bar No. 109084)
                                                 Maxim B. Litvak (CA Bar No. 215852)
                                                 Colin R. Robinson (DE Bar No. 5524)
                                                 919 North Market Street, 17th Floor
                                                 P.O. Box 8705
                                                 Wilmington, DE 19899-8705 (Courier 19801)
                                                 Telephone: (302) 652-4100
                                                 Facsimile: (302) 652-4400
                                                 E-mail:      rpachulski@pszjlaw.com
                                                              ikharasch@pszjlaw.com
                                                              mlitvak@pszjlaw.com
                                                              crobinson@pszjlaw.com

                                                 Counsel for the Debtors and Debtors-in-Possession




                                                 5
DOCS_DE:223967.2 93856/003
